Citation Nr: 1042294	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-20 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted service connection for depressive 
disorder with an initial evaluation of 30 percent disabling, 
effective November 18, 2005.

The  issue of entitlement to total disability based on 
individual unemployability (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's 
increased rating claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  Such development 
would ensure that his due process rights, including those 
associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2010), are met.  Although VCAA notice was provided in March 
2006, it did not inform the Veteran of the evidence needed to 
establish a disability rating and effective date.  Such notice 
should be provided on remand.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Veteran was last afforded a VA mental disorders examination 
in April 2006, more than four years from the date of this remand.  
In a September 2010 informal hearing presentation, the Veteran's 
representative requested that an updated VA examination be 
provided as the Veteran felt that his depressive disorder was 
worse than the 30 percent rating represented.  See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (the Board should have ordered a 
contemporaneous examination of the veteran because a 23-month old 
examination was too remote in time to adequately support a 
decision on appeal for an increased rating).  On remand, the 
Veteran should be scheduled for an additional VA mental disorders 
examination to determine the current severity of his depressive 
disorder.

A review of the claims file also reveals that the latest 
treatment records associated with the file are from July 2008.  
Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran 
corrective VCAA notice which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal in accordance with Dingess/Hartman.

2.  The RO/AMC should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA that 
treated the Veteran for his depressive 
disorder since July 2008.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  Thereafter, the Veteran should be 
afforded a VA mental disorders examination 
to assess the current severity of his 
depressive disorder.  All indicated tests 
and studies are to be performed, and a 
comprehensive social, educational and 
occupational history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the psychiatrist or 
psychologist performing the examination for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
psychiatrist or psychologist.  The 
examination must be conducted following the 
protocol in VA's Disability Worksheet for 
VA Mental Disorders Examination.   After 
review of the record, and an evaluation of 
the Veteran, the psychiatrist or 
psychologist is requested to opine as to 
which of the following, (A), (B), (C), or 
(D) best describes the level of impairment 
caused by the depressive disorder:

A.  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name.

B.  Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.

C.  Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood.

D.  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

Complete reasons and bases should be 
provided for any opinion rendered.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



